Citation Nr: 0601255	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1960 to March 
1964.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in September 2005.  

At the recent hearing, the veteran presented testimony that 
the Board construes as his application to reopen his claim of 
service connection for a right shoulder disorder.  This 
matter is referred to the RO for appropriate action.  

The now reopened claim of service connection for lumbosacral 
strain is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
lumbosacral strain was previously denied by the Board in July 
1998; he did not enter a timely appeal from that decision.  

2.  The evidence received since the final Board decision is 
new and bears directly and substantially on the question of 
service connection for lumbosacral strain.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for lumbosacral strain.  
38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.159 (2005); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

The Board has considered VCAA provisions with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further analysis of the development of this 
claim is necessary at the present time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  

Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current claim was received 
by the RO after that date, this revision does apply in the 
present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).  

To the extent that the action taken hereinbelow is favorable 
to the veteran, the Board finds that further discussion of 
VCAA is not required at this time.  

The question for the Board is whether new and material 
evidence has been submitted since the unappealed and final 
decision of the Board in July 1998.  

In this case, the newly submitted evidence consists of VA 
treatment records dated from 2002 that reflect the presence 
of a current low back disorder and a letter dated in July 
2004 from the veteran treating physician.  

Essentially, the physician opined that the veteran's low back 
condition was "pre-existing from a back injury" sustained 
during active duty service.  

Overall, the new evidence added to the claims folder is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
lumbosacral strain.  

As new and material evidence has been submitted, the claim of 
service connection is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for lumbosacral strain, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  



REMAND

Having reopened the claim of service connection for a low 
back disorder, the Board finds that additional evidentiary 
development is necessary with respect to that claim.  

During the recent hearing, the veteran testified that he 
suffered a serious low back injury during service.  A review 
of the veteran's service medical records confirms a back 
injury was sustained in January 1964 when the veteran flipped 
off a truck.  

The veteran testified to having a continuity of low back pain 
since service and that his physician told him that his low 
back pain was due to damage from the in-service injury.  The 
veteran reported his low back condition being currently 
manifested by chronic pain, limited motion and claimed 
degenerative arthritis.  

In this regard, the Board finds that an examination is 
warranted in order to ascertain the likely etiological of the 
claimed low back condition.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to all 
medical care received by him following 
his discharge from service.  Based on the 
appellant's response, the RO should 
attempt to obtain all clinical records 
from all previously unidentified 
treatment sources.  The veteran also 
should be notified that he may submit 
competent evidence to support his 
assertions that he has current 
lumbosacral strain due to service.  If 
the RO's search efforts prove 
unsuccessful, documentation to that 
effect must be added to the claims file.  

2.  The veteran should be afforded a VA 
examination in order to determine that 
nature and likely etiology of the claimed 
lumbosacral strain.  All indicated 
development should be undertaken in this 
regard.  The claims folder should be made 
available to the examiner for review.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
whether the veteran is suffering from 
current lumbosacral disability that at 
least as likely as not is due to the 
demonstrated injury or other event of 
incident of his period of active service.  

3.  Then, after completion of any other 
indicated development, the RO should 
readjudicate the veteran's claim based on 
the entire evidentiary record.  If the 
determination of this claim remains less 
than fully favorable, the appellant and 
her representative must be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


